 



Exhibit 10.8
Non-employee Director Compensation Program
Effective January 1, 2008
Cash Fees

                      Member     Chairman       Annual Fee     Annual Fee  
Board of Directors
  $ 35,000     $ 60,000  
Audit Committee
  $ 7,000     $ 15,000  
Compensation Committee
  $ 5,000     $ 10,000  
Nominating and Corporate Governance Committee
  $ 3,500     $ 7,500  

Equity Fees
     Each new non-employee director will receive an option to purchase 16,000
shares of the Company’s Common Stock at the fair market value on the date of
grant, and each ongoing director will receive an annual grant following the
annual meeting to purchase 10,000 shares of the Company’s Common Stock at the
fair market value of the Common Stock on the date of grant. All options under
the director compensation program will vest quarterly over three years.
     Effective, January 2, 2008, all currently serving non-employee directors
will receive an option to purchase 16,000 shares of the Company’s common stock
at an exercise price equal to the closing price of the Company’s Common Stock on
the NASDAQ Global Market on January 2, 2008. All options will vest quarterly
over three years.

